UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7439



THOMAS E. SMITH,

                                             Plaintiff - Appellant,

          versus

DANIEL L. MCCARTHY, Judge of the Circuit Court
of Harrison County, West Virginia,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-132-1)


Submitted:   March 27, 1997                 Decided:   April 3, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Thomas E. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a West Virginia inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C. § 1915(e) (1994), amended by Prison Litiga-
tion Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We

have reviewed the record and the district court's opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. Smith v. McCarthy, No. CA-

96-132-1 (N.D.W. Va. Aug. 29, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2